NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 6 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NANCY LANOVAZ, individually and on              No.    16-16628
behalf of all others similarly situated,
                                                D.C. No. 5:12-cv-02646-RMW
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

TWININGS NORTH AMERICA, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Ronald M. Whyte, District Judge, Presiding

                      Submission Deferred October 18, 2017
                           Submitted June 4, 2018**
                           San Francisco, California

Before: RAWLINSON and OWENS, Circuit Judges, and RICE,*** Chief District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Thomas O. Rice, Chief United States District Judge
for the Eastern District of Washington, sitting by designation.
      Nancy Lanovaz appeals from the district court’s order granting summary

judgment to Twinings of North America, Inc. on her claims for injunctive relief.

The district court concluded that Lanovaz lacked Article III standing to seek an

injunction that would prohibit Twinings from using labels that Lanovaz alleged

were misleading in violation of California’s Unfair Competition Law (“UCL”),

False Advertising Law (“FAL”), and Consumer Legal Remedies Act (“CLRA”).

We affirm.

      Though “a previously deceived plaintiff” suing under the UCL, FAL, and

CLRA “may have standing to seek injunctive relief,” the plaintiff must still show

“that she faces an imminent or actual threat of future harm caused by [the

defendant’s] allegedly false advertising.” Davidson v. Kimberly-Clark Corp., 889

F.3d 956, 970 (9th Cir. 2018); see also Lujan v. Defs. of Wildlife, 504 U.S. 555,

564 (1992) (holding that a future injury must be “actual or imminent” for a

plaintiff to have Article III standing for injunctive relief). The plaintiff must also

demonstrate that there is “a sufficient likelihood that [she] will again be wronged

in a similar way.” City of L.A. v. Lyons, 461 U.S. 95, 111 (1983); Kimberly-Clark,

889 F.3d at 967.

      Lanovaz has failed to show that her future harm is “actual or imminent,”

Lujan, 504 U.S. at 564, or that there is a “sufficient likelihood” that she will “again

be wronged in a similar way,” Lyons, 461 U.S. at 111. At her deposition, Lanovaz


                                           2
stated that she would not purchase Twinings products again, even if the company

removed the allegedly misleading labels. Though Lanovaz argues that her suit

should survive summary judgment because she stated in an interrogatory response

that she would “consider buying” Twinings products in the future, we disagree.

      A “profession of an inten[t] . . . is simply not enough” to satisfy Article III.

Lujan, 504 U.S. at 564 (first alteration in original). A “‘some day’ intention[]—

without any description of concrete plans, or indeed even any specification of when

the some day will be—do[es] not support a finding of the ‘actual or imminent’

injury that” Article III requires. Id. Lanovaz’s statement that she would “consider

buying” Twinings products does not satisfy this standard.

      Moreover, the wrong Lanovaz alleged was her purchase of Twinings

products with misleading labels. As she does not intend to purchase Twinings

products in the future, it is unlikely that she will “again be wronged in a similar

way.” Lyons, 461 U.S. at 111.

      AFFIRMED.




                                           3